           Case 2:21-cv-02022-DOC-KES Document 62-2 Filed 04/19/21 Page 1 of 5 Page ID #:3138




                         1 KENDALL BRILL & KELLY LLP
                           Alan Jay Weil (63153)
                         2  ajweil@kbkfirm.com
                           Shauna E. Woods (300339)
                         3  swoods@kbkfirm.com
                           10100 Santa Monica Blvd., Suite 1725
                         4 Los Angeles, California 90067
                           Telephone: 310.556.2700
                         5 Facsimile: 310.556.2705
                      6 FINNEGAN, HENDERSON, FARABOW,
                         GARRETT & DUNNER, LLP
                      7 Mark  Sommers (admitted pro hac vice)
                        mark.sommers@finnegan.com
                      8 Patrick Rodgers (pro hac vice forthcoming)
                        patrick.rodgers@finnegan.com
                      9 901 New York Avenue, NW,
                        Washington, DC 20001-4413
                     10 Telephone: (202) 408-4064
                        Facsimile: (202) 408-4400
                     11 Morgan E. Smith (SBN 293503)
                        morgan.smith@finnegan.com
                     12 3300  Hillview Avenue
                        Palo Alto, CA 94304
                     13 Telephone: (650) 849-6600
                        Facsimile: (650) 849-6666
                     14
                        Attorneys for Defendant Le-Vel Brands,
                     15 LLC
                     16                             UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                     17                                  SOUTHERN DIVISION
                     18
                           THRIVE NATURAL CARE, INC.,                     Case No. 2:21-CV-02022-DOC-KES
                     19
                                            Plaintiff,                    DECLARATION OF SHAUNA E.
                     20                                                   WOODS IN SUPPORT OF REPLY
                                       v.                                 IN SUPPORT OF
                     21                                                   MOTION TO TRANSFER VENUE
                           LE-VEL BRANDS, LLC,
                     22                                                   Judge: Hon. David O. Carter
                                            Defendant.                    Date: May 3, 2021
                     23                                                   Time: 8:30a.m.
                                                                          Courtroom: 9D
                     24
                     25
                                                   REDACTED VERSION OF DOCUMENT
                     26
                                                  PROPOSED TO BE FILED UNDER SEAL
                     27
                     28
Kendall Brill
& Kelly LLP
10100 Santa Monica Blvd.
Suite 1725
                           603293263                                                   Case No. 2:21-CV-02022-DOC-KES
Los Ange les, CA 90067
                                                         DECLARATION OF SHAUNA E. WOODS
           Case 2:21-cv-02022-DOC-KES Document 62-2 Filed 04/19/21 Page 2 of 5 Page ID #:3139




                         1                           DECLARATION OF SHAUNA E. WOODS
                         2               I, Shauna E. Woods, declare as follows:
                         3               1.    I am an attorney at Kendall Brill & Kelly LLP and am counsel for Le-
                         4 Vel Brands, LLC in this action. I am a member in good standing of the State Bar of
                         5 California and am admitted to practice before this Court. Except where otherwise
                         6 stated, I have personal knowledge of the facts set forth in this Declaration and, if
                         7 called as a witness, could and would testify competently to such facts under oath. I
                         8 make this declaration in support of Le-Vel’s Reply in Support of Its Motion to
                         9 Transfer Venue.
                     10                  2.    Attached as Exhibit 1 to this declaration is a true and correct screen
                     11 capture of an article from Fashion & Beauty Monitor entitled “Thrive Natural Care
                     12 appoints                         ” and dated March 8, 2021. The public portion of this article
                     13 can be accessed at
                     14
                     15                  I declare under penalty of perjury of the laws of the United States that the
                     16 foregoing is true and correct pursuant to 28 U.S.C. § 1746. This declaration was
                     17 executed on April 19, 2021 in Los Angeles, CA.
                     18
                     19
                                                                            Shauna E. Woods
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Kendall Brill
& Kelly LLP
10100 Santa Monica Blvd.
Suite 1725
                             603293263                                     1               Case No. 2:21-CV-02022-DOC-KES
Los Ange les, CA 90067
                                                             DECLARATION OF SHAUNA E. WOODS
Case 2:21-cv-02022-DOC-KES Document 62-2 Filed 04/19/21 Page 3 of 5 Page ID #:3140




                  Exhibit 1
         to the Declaration of
           Shauna E. Woods


      REDACTED VERSION OF
      DOCUMENT PROPOSED
     TO BE FILED UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 62-2 Filed 04/19/21 Page 4 of 5 Page ID #:3141
                                                                                                                                                                            nfy


345678ÿ 5ÿ 58ÿ6 ÿ8ÿ8
ÿÿ

                                                                                      6
!"#$%&ÿ()*+#),ÿ-)#&ÿ").ÿ)//0$1*&2               ÿ70#ÿ#&/#&.&1*)*$018ÿ!"&ÿ.+.*)$1)9,&ÿ,) &,ÿ077&#.ÿ)ÿ,$1&ÿ07
.:$1;)#&ÿ$1;,+2$16ÿ.+1.;#&&1ÿ9),<              )12ÿ.")%&ÿ0$,8

                                                                                       9




                                                                                     ?@?AB?CBDÿFGÿHICHJKACDKHÿGLBM

                                                                      HNOPQRSOTÿUVWÿXVRÿYQQTPPÿZVÿT[Q\NPS]TÿXYP^SVU_
                                                                          OTYNZ`_ÿ\SXTPZ`\TÿQVUZYQZPÿYUaÿbVRTc

                                                                                              dTZÿPZYRZTa


lnolÿfn¨o

   efgÿhiijkflmnflo                                                                 efgÿhiijkflmnfloÿÿyfxno
   pqrÿstpurpvwsÿnxykloÿz{ÿhookolfl                                               qiiÿzyÿyfxno
   |#.+,)ÿ}")/$#0ÿ").ÿ~0$1&2ÿ!3ÿ|!(3!8-ÿ).ÿÿ..$.*)1*8ÿ|#.+,)                  )//4-ÿ)-+,-ÿ")-.ÿ)-110+1;
                                                                                                           ---    &2ÿ-$*-.ÿ,)-+1;
                                                                                                                                -"8 -ÿ&9+*
                                                                                                                                       ---  $16ÿ >$*"ÿ)1ÿ+/,$7*$16ÿ
                                                                                                                                                -------             -#0,
                                                                                                                                                                       -,01
                                                                                                                                                                          -
   /#&%$0+.,4ÿ.&#%&2ÿ).ÿ,09),ÿÿ..$.*)1*ÿ)*ÿ&.*$)$#&ÿ-0,,&;*$%&8                  /&#7+<&ÿ0$,=ÿ*"&ÿ9#)12ÿ)$<.ÿ*0ÿ.+//0#       --  *ÿ<&1*
                                                                                                                                       - -) -,ÿ"&
                                                                                                                                                -)-,*"ÿ
                                                                                                                                                      -94-
                                                                                                                                                         ÿ#&->)-#2$
                                                                                                                                                                  -16ÿ-);-*.ÿ-
                                                                                                                                                                             07
                                                                                     .&,7ÿ;)#&8ÿ!"&ÿ/&#7+<&=ÿ>$*"ÿ;0.*.ÿ=ÿ;)1ÿ9&ÿ)//,$&2ÿ*0ÿ/+,.&ÿ/0$1*.ÿ)12ÿ").
                                                                                     *0/ÿ
                                                                                        -10*
                                                                                           -&.-ÿ 07
                                                                                                  -ÿ
                                                                                                   9&#
                                                                                                    -6)   -<0*
                                                                                                            --=ÿ./&
                                                                                                                 -)  -#<$-1*  -=
                                                                                                                               ÿ,-&<01=
                                                                                                                                    - -ÿ&+;
                                                                                                                                         --  ),4-----
                                                                                                                                                 /*+.=ÿ/$1:ÿ
                                                                                                                                                          -/&//&#
                                                                                                                                                             - - -;  -0#-1=
                                                                                     ;$11)
                                                                                     - - -<01ÿ
                                                                                             - -9) -#:=
                                                                                                      -ÿ<$-2ÿ
                                                                                                           -10*
                                                                                                             --  &.ÿ-07ÿ-7#)-1:-$1;-&1.
                                                                                                                                      --&=ÿ/&*
                                                                                                                                           - -$*6#
                                                                                                                                                 -)$1=
                                                                                                                                                     -ÿ#0.&<)
                                                                                                                                                        -  - -#4..=
                                                                                                                                                                  ÿ~-
                                                                                                                                                                    ).<$
                                                                                                                                                                       - 1&=
                                                                                                                                                                          -- ÿ)12
                                                                                                                                                                               -
                                                                                     9).&ÿ10*&.ÿ07ÿ;&2)#>002=ÿ%&*$%&#*=ÿ.)12),>002=ÿ<+.:.8ÿÿ07ÿ/#0*.ÿ>$,,ÿ60


   /#=ÿ=ÿ                                                                      /#=ÿ=ÿ

   wfnÿjÿnlko                                                                  hxxjyflÿkfo
   nkÿxjÿjnoÿnnfxn                                                         uupÿw{rhprÿh ruwÿninonfloÿu¡ngÿgjn
   &99$ÿ)#;0=ÿ70#<&#ÿ;*$16ÿ&/+*4ÿ&)2ÿ07ÿ-01*&1*ÿ)*ÿ&);"ÿ/,;8=ÿ").ÿ601&          ¢)."$01ÿ,)9&,ÿ():&2ÿ£)#2#09&ÿ").ÿ)//0$1*&2ÿ¤(¢¤(¤!¥ÿ-3!¤3ÿ 3(-¥
   7#&&,)1;&8ÿ&99$ÿ$.ÿ)%)$,)9,&ÿ70#ÿ;0<<$..$01.ÿ);#0..ÿ1&>ÿ,)+1;"&.=ÿ;).&            70#ÿ#&/#&.&1*)*$018ÿ!"&ÿ9#)12ÿ077&#.ÿ)//)#&,ÿ70#ÿ>0<&1ÿ)12ÿ<&1ÿ).ÿ>&,,ÿ).
   .*+2$&.=ÿ"&),*"ÿ)12ÿ,$7&.*4,&8                                                     <)*&#1$*4ÿ)12ÿ;"$,2#&1.>&)#ÿ,$1&.8




   /#=ÿ=ÿ                                                                      /#=ÿ=ÿ


¦8§ 8ÿÿdemo                                                             Exhibit 1
                                                                                                                                                                                    012
                                                                         Page 2
234ÿ67ÿ689
 Case     ÿ7943 ÿ4ÿ449ÿ ÿ4ÿ3ÿ68
         2:21-cv-02022-DOC-KES                ÿ69 ÿ6ÿ66ÿ
                                             Document          Filed 04/19/21 Page 5 of 5 Page ID #:3142
                                                            62-2
4963 4 ÿ689ÿ67ÿ4ÿ769ÿÿ689ÿ6343434                                                     }*47
   2  !




Sign up   ÿ769ÿ4ÿ"63ÿ#ÿ$48ÿ4449                   )*+ÿ-..ÿ+/*ÿ.-+*0+ÿ1-0/2345ÿ6*-7+8ÿ-49ÿ.21*0+8.*ÿ2402:/+05ÿ0+;-2:/+ÿ+3ÿ837;ÿ2463<=
   %&ÿ 'ÿ(


FASHIOW                           Discover                                                                        Contact us ifyou have any questions.
                                  >?@ABCDE                                                                        ® ÿTUÿPVWXÿDYZÿ?[\]^_`Zÿ?VaYVaÿHITÿbNO
BEAUT'1/MONITOR

                                  FGHACEIDH                                                                       c3;ÿd-;e*+24:ÿ*4f72;2*0ÿg.2geÿ/*;*
                                  >@FJ@KIH                                                                        c3;ÿ0-.*0ÿ*4f72;2*0ÿg.2geÿ/*;*
                                  L?CK
                                  DIHCGDFIH
                                  MNOGHADPÿNIR H
                                  SCLH
                                  FVhiWjk`_ÿlÿmUmTÿF^a_[nWÿE^Yj[ÿhopÿ[aYÿqÿVWÿj_rÿrn]rjYj[Wj^rÿ[aYÿojp^arVWrsÿ@ooÿWjk`_rÿW^r^Wt^Ys
                                  u^j\ÿ?j\j_^YÿvÿD^kjr_^W^YÿjaÿIako[aYÿ[aYÿR[o^rÿwj_`ÿan\]^WÿUxmyz{xT
                                  R^]rj_^ÿA^W\rÿ|ÿFVaYj_jVarv>Wjt[pivFVVXj^ vB[r`jVaÿEVaj_VWÿ>Wjt[piÿNV_jp^




                                                               Exhibit 1
                                                               Page 3
                                                                                                                                                           010
